UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7764



ROLANDO MARTINEZ,

                                             Plaintiff - Appellant,

          versus


BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-725-5-H)


Submitted:   March 2, 2005                  Decided:   April 1, 2005


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Rolando Martinez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rolando Martinez appeals a district court judgment and

order summarily dismissing his 28 U.S.C. § 2241 (2000) petition.

The district court denied relief because the holding in Zadyvas v.

Davis, 533 U.S. 678 (2001), did not apply to inadmissible aliens

like Martinez.   In Clark v. Martinez, 125 S. Ct. 716 (2005), the

Supreme Court held the holding in Zadyvas did apply to inadmissible

aliens.   Accordingly, we vacate the district court judgment and

remand for further proceedings.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                              VACATED AND REMANDED




                              - 2 -